Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-10,12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Safford et. al.(US 7290169 B2) in view of Matsumura et. al.(US 20120265405 A1) and Ahmed et. al. (US 9495239 B1).
Regarding claim 1, Safford teaches
An electronic control system comprising: 
a first processor (fig 1A:106; col 15 ln 55-57 "Although the lockstep logic 106 and crossbar 108 in FIG. 1A are on the same chip as the cores 102a-b, this is not a requirement of the present invention." To clarify, the first processor is element 106, labeled “lockstep logic”. Although Safford teaches that the first and second processors are on the same chip, Safford also clarifies that this is not a requirement in the previously cited col 15 ln 55-57.) having a lockstep architecture with a lockstep core; (fig 1:106; fig 2A; col 3 ln 32-37 “The system 100 also includes lockstep logic 106, which is coupled to crossbar port 112. Lockstep logic 106 is  and a first communication transceiver(col 6 ln 36-41 "As described above, lockstep logic 106 receives data/control signals from cores 102a-b on lines 114a-b, respectively (FIG. 2A, step 206). The signals on lines 114a-b may be slightly out of sync with each other due to differences between clock signals provided to cores 102a-b on clock lines 124a-b, respectively. ").
a second processor having at least two processing cores (fig 1:102a-b, fig 2B; col 4 ln 21-25 "For example, referring to FIG. 2B, each of the cores 102a-b fetches the next instruction in the core's instruction stream (step 252), executes the instruction (step 254), and transmits any resulting data and/or control signals to the lockstep logic 106 (step 256). ")and a second transceiver in communication with the first transceiver by a communication bus(col 6 ln 36-41 "As described above, lockstep logic 106 receives data/control signals from cores 102a-b on lines 114a-b, respectively (FIG. 2A, step 206). The signals on lines 114a-b may be slightly out of sync with each other due to differences between clock signals provided to cores 102a-b on clock lines 124a-b, respectively."); and 
wherein the lockstep core of the first processor is configured to monitor and control outputs of the at least two cores of the second processor(fig 2A: col 4 ln 25-31 “Referring to FIG. 2A, when the lockstep logic 106 receives such data/control signals on lines 114a-b (step 206), the lockstep logic 106 compares such outputs to each other (step 208). If the outputs of both cores 102a-b are the same (step 210), lockstep logic 106 provides the output of the master core to the crossbar 108 at port 112 (step 212).”);
wherein the lockstep core of the first processor is configured to receive, from the second microcontroller, data representing direct outputs of the second processor cores, (fig 2A: col 4 ln 25-31 “Referring to FIG. 2A, when the lockstep logic 106 receives such data/control signals on lines 114a-b (step 206), the lockstep logic 106 compares such outputs to each other (step 208). If the outputs of both cores 102a-b are the same (step 210), lockstep logic 106 provides the output of the master core to the crossbar 108 at port 112 (step 212).” Col 15 ln 55-57 “Although the lockstep logic 106 and crossbar 108 in FIG. 1A are on the same chip as the cores 102a-b, this is not a requirement of the present invention.”) and wherein the data representing the direct outputs of the second microcontroller cores is transmitted from the second microcontroller to the first microcontroller via the communication bus(col 6 ln 36-41 "As described above, lockstep logic 106 receives data/control signals from cores 102a-b on lines 114a-b, respectively (FIG. 2A, step 206). The signals on lines 114a-b may be slightly out of sync with each other due to differences between clock signals provided to cores 102a-b on clock lines 124a-b, respectively. ").
However, although Safford teaches that everything is on a single circuit, Safford does not specifically teach using microcontrollers on a separate chip from the second microcontroller. Safford also mentions that being on the same chip is not a requirement (col 15 ln 55-57 "Although the lockstep logic 106 and crossbar 108 in FIG. 1A are on the same chip as the cores 102a-b, this is not a requirement of the present invention."). 
On the other hand, Matsumura teaches
A vehicle safety electronic control system(par 8 “It is an object to provide a vehicular electronic control apparatus, which is capable of meeting required control functions different among vehicle models and reducing costs of development and manufacture.”) comprising: 
a first microcomputer having a lockstep architecture with a lockstep core (fig 1:4; par 26 "The microcomputer 4 is formed of a lockstep-type CPU, an I/0 circuit, a ROM, a RAM and the like." These microcomputers have all the parts needed for a microcontroller, except the restriction that all the parts are on a single chip.  par 27 “The first ECU module 10 is provided for controlling an engine. It is formed of a printed circuit board 11 smaller in size than the printed-circuit board 3 as well as a microcomputer 12 and other parts mounted on the printed-circuit board 11. These parts are integrated in a state accommodated within a casing 10a as shown in FIG. 2A and FIG. 3A.”. Electronic Control Unit(ECU) 10 is described as being on a single board, which differs from the single integrated chip definition of microcontroller. Other than that, these microcomputers have all the parts needed for a microcontroller) and a communication bus transceiver(par 31 "On the mother unit 2, a communication bus 6 (operation data communication section) formed of a memory communication bus 6a and an I/0 communication bus 6b is provided. Each connector 5 is electrically connected to the communication bus 6. "); 
a second microcomputer having at least one processing cores (fig 1:10,20,30; par 27 "The first to the third ECU modules 10, 20 and 30 are mounted on the mother unit 2. The first ECU module 10 is provided for controlling an engine." Although ECUs 10,20,30 are described as independent microcontrollers, one of ordinary skill in the art could implement a similar system on a single microcontroller with multiple processing cores or replace the single cpu in each and a second communication bus transceiver in communication with the first communication bus transceiver by a communication bus(par 31 "On the mother unit 2, a communication bus 6 (operation data communication section) formed of a memory communication bus 6a and an I/0 communication bus 6b is provided. Each connector 5 is electrically connected to the communication bus 6. "); and 
wherein the lockstep core of the first microcomputer is configured to monitor and control outputs(par 26 “The CPU includes a plurality of operation sections (not shown) to ensure high reliability by performing the same arithmetic operations and the like among the plurality of operation sections concurrently, comparing the operation results and monitoring differences among the operation results.” This shows monitoring. Control is shown in par 40 “If this check result is NO indicating that the CPU 12a is not operating normally, it is checked ( step 3) whether a backup control execution flag F BACKUP is 1.” And par 42 “The backup control program imported at step 4 is transmitted (step 7) to the second module 20 and the arithmetic operation processing of the CPU 12a is stopped (step 10), thus ending this processing.” Matsumura teaches stopping a CPU from processing when that CPU is not operating normally. The examiner interprets this as “a lockstep microcontroller that is configured to monitor and control outputs”) of the at least one cores of the second microcomputer. (fig 1:4, fig 4:S2; par 38 "The microcomputer 4 is configured to execute ECU module diagnosis control processing shown in FIG. 4. This processing is provided to check whether the first ECU module 10 for performing the engine control is operating normally and cause another ECU module to execute  
wherein the lockstep core of the first microcomputer is configured to receive, from the second microcomputer, data representing direct outputs of the second microcomputer cores(par 26 “The microcomputer 4 thus forms a mother ECU module, which is comparable to each of the ECU modules 10 ad 20. The CPU includes a plurality of operation sections (not shown) to ensure high reliability by performing the same arithmetic operations and the like among the plurality of operation sections concurrently, comparing the operation results and monitoring differences among the operation results.”), and wherein the data representing the direct outputs of the second microcontroller cores is transmitted from the second microcontroller to the first microcontroller via the communication bus(par 31 "On the mother unit 2, a communication bus 6 (operation data communication section) formed of a memory communication bus 6a and an I/0 communication bus 6b is provided. Each connector 5 is electrically connected to the communication bus 6. ").

Although both Safford and Matsumura both teach lock step processors, they have some differences. Safford teaches having everything on the same chip, but notes that having everything on one chip is not required (Safford col 15 ln 55-58 “Although the lockstep logic 106 and crossbar 108 in FIG. 1A are on the same chip as the cores 102a-b, this is not a requirement of the present invention.”). On the other hand, Matsumura differs from Safford by teaching having the cores on different boards(par 27) instead of the same chip. 


Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Safford to incorporate the separation of the lockstep logic into a separate microcontroller of Matsumura and include the extra memory and I/O components of Matsumura as well, to improve control functionality. 


One of ordinary skill in the art would have been motivated to remedy the shortcomings of Safford -- a need for a solution for the issue of increasing risk by having both calculation and check happen on the same chip (Safford col 15 ln 55-58 “Although the lockstep logic 106 and crossbar 108 in FIG. 1A are on the same chip as the cores 102a-b, this is not a requirement of the present invention.”)-- with Matsumura providing a known method to solve a similar problem. Matsumura provides a way to execute the lockstep logic on a different section than the performance cores (fig 1:4; par 26 "The microcomputer 4 is formed of a lockstep-type CPU, an I/0 circuit, a ROM, a RAM and the like." par 27 “The first ECU module 10 is provided for controlling an engine. It is formed of a printed circuit board 11 smaller in size than the printed-circuit board 3 as well as a microcomputer 12 and other parts mounted on the printed-circuit 
One of ordinary skill in the art would also have been motivated to remedy another shortcoming of Safford -- a need for a solution for the issue of processing more complex workloads than a microprocessor can handle-- with Matsumura providing a known method to solve a similar problem. Matsumura provides Electronic Control Units, which have more control functions(par3 “Recently more and more control functions are required in a vehicle, particularly in a luxury vehicle, and a number of vehicular electronic control units (ECUs) are mounted in the vehicle to meet such requirements. The ECU is normally provided for each function or requirement. Each ECU therefore includes a microcomputer, whether the required processing capability is high or low.”)

However, neither Safford nor Matsumura specifically state using Serial Peripheral Interface as the communication bus.
On the other hand, Ahmed teaches 
An error handling system(col 3 ln 1-4 “Circuits and methods are disclosed for user-configurable handling of errors. In some implementations, a method for user-configurable error handling in a programmable IC is provided.”)
wherein the data representing the direct outputs of the external circuit is transmitted from the external circuit to the programmable IC via the Serial Peripheral Interface bus (Col 9 ln 40-43 “The programmable IC may include an input/output (I/O) sub-system 450 for 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Safford and Matsumura to incorporate the Serial Peripheral Interface bus of Ahmed.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Safford and Matsumura -- a need for a specific protocol to implement the general communication channels taught in Safford and Matsumura to communicate between components -- with Ahmed providing a known method to solve a similar problem. Ahmed provides “The programmable IC may include an input/output (I/O) sub-system 450 for communication of data with external circuits. The I/O sub-system 450 may include various types of I/O devices or interfaces including for example, flash memory type I/O devices, higher performance I/O devices,  lower performance interfaces, debugging I/O devices, and/ or RAM I/O devices.”( Ahmed col 9 ln 40-47)


Regarding claim 3, Safford, Matsumura, and Ahmed teaches 
The control system according to claim 1, 
Safford further teaches,
Wherein the lockstep core of the first processor (col 15 ln 55-57 "Although the lockstep logic 106 and crossbar 108 in FIG. 1A are on the same chip as the cores 102a-b, this is not a requirement of the present invention.") is configured to receive, from the second microcontroller, data representing a comparison of the direct outputs of the cores of the second microprocessor, and is configured to derive therefrom an operational status of the second microcontroller. (fig 1:106, fig 2A,2B col 4 ln 21-31 "For example, referring to FIG. 2B, each of the cores 102a-b fetches the next instruction in the core's instruction stream (step 252), executes the instruction (step 254), and transmits any resulting data and/or control signals to the lockstep logic 106 (step 256). Referring to FIG. 2A, when the lockstep logic 106 receives such data/control signals on lines 114a-b (step 206), the lockstep logic 106 compares such outputs to each other (step 208). If the outputs of both cores 102a-b are the same (step 210), lockstep logic 106 provides the output of the master core to the crossbar 108 at port 112 (step 212).”)
However, Safford does not specifically teach that the first microcontroller is on a separate chip from the second microcontroller. Safford only mentions that being on the same chip is not a requirement. 
On the other hand, Matsumura teaches
wherein lockstep core of the first microcontroller is configured to receive, from the second microcontroller, data representing a comparison of the direct outputs of the core of the second microprocessor, and is configured to derive therefrom an operational status of the second microcontroller.(fig 1:4, fig 4:S2; par 38 "The microcomputer 4 is configured to execute ECU module diagnosis control processing shown in FIG. 4. This processing is provided to check whether the first ECU module 10 for performing the engine control is operating normally and cause another ECU module to execute backup control processing described later upon determination that the first ECU module 10 is not operating normally. ")


Regarding claim 4, Safford, Matsumura, and Ahmed teaches 
The control system according to claim 3, 
Safford further teaches 
wherein the first processor(col 15 ln 55-57 "Although the lockstep logic 106 and crossbar 108 in FIG. 1A are on the same chip as the cores 102a-b, this is not a requirement of the present invention.")  is configured to determine from the comparison data whether either of  the second microcontroller cores is disturbed or faulty. (fig 1:106, fig 2A,2B col 4 ln 21-31 "For example, referring to FIG. 2B, each of the cores 102a-b fetches the next instruction in the core's instruction stream (step 252), executes the instruction (step 254), and transmits any resulting data and/or control signals to the lockstep logic 106 (step 256). Referring to FIG. 2A, when the lockstep logic 106 receives such data/control signals on lines 114a-b (step 206), the lockstep logic 106 compares such outputs to each other (step 208). If the outputs of both cores 102a-b are the same (step 210), lockstep logic 106 provides the output of the master core to the crossbar 108 at port 112 (step 212).”) 
However, Safford does not specifically teach that the first microcontroller is on a separate chip from the second microcontroller. Safford only mentions that being on the same chip is not a requirement. 
On the other hand, Matsumura teaches
wherein the first microcontroller is configured to determine from  the comparison data whether either of  the second microcontroller cores is disturbed or faulty. (fig 1:4, fig 4:S2; par 38 "The microcomputer 4 is configured to execute ECU module diagnosis control processing shown in FIG. 4. This processing is provided to check whether the first ECU module 10 for performing the engine control is operating normally and cause another ECU module to execute backup control processing described later upon determination that the first ECU module 10 is not operating normally.")
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Safford to incorporate the microcontroller of Matsumura.

Regarding claim 5, Safford, Matsumura, and Ahmed teaches 
The control system according to claim 3, 
Safford further teaches 
wherein the lockstep core of the first processor(col 15 ln 55-57 "Although the lockstep logic 106 and crossbar 108 in FIG. 1A are on the same chip as the cores 102a-b, this is not a requirement of the present invention.") is configured to do at least one of the following in response to determining that either of the second microcontroller cores is disturbed or faulty: send an error message to a vehicle safety system; reset the disturbed or faulty core of the second microcontroller; and enter the disturbed or faulty core into a predefined safe state. (fig 2C; col 6 ln 13-33 "Referring to FIG. 2C, a flowchart is shown of a method 280 that is performed by the lockstep logic 106 in response to detection of a lockstep error (FIG. 2A, step 
However, Safford does not specifically teach that the first microcontroller is on a separate chip from the second microcontroller. Safford only mentions that being on the same chip is not a requirement. 
On the other hand, Matsumura teaches
wherein the lockstep core of the first microcontroller is configured to do at least one of the following in response to determining that either of the second microcontroller cores is disturbed or faulty: send an error message to a vehicle safety system; avoid the disturbed or faulty core of the second microcontroller(fig 1:4, fig 4:S2; par 38 "The microcomputer 4 is configured to execute ECU module diagnosis control processing shown in FIG. 4. This processing is provided to check whether the first ECU module 10 for performing the engine control is operating normally and cause another ECU module to execute backup control processing described later upon determination that the first ECU module 10 is not operating normally. "); and enter the disturbed or faulty core into a predefined normal state(par 43 “If the check .  

Regarding claim 6, Safford, Matsumura, and Ahmed teaches 
The control system according to claim 3, 
Safford teaches
wherein both of the two cores of the second microcontroller (col 15 ln 55-57 "Although the lockstep logic 106 and crossbar 108 in FIG. 1A are on the same chip as the cores 102a-b, this is not a requirement of the present invention.") are operable to execute the same software operation in synchronism to obtain respective results, and each of the two cores is operable to compare a result of one of the cores with the result of the other core to thereby derive the comparison data.  (fig 1:106, fig 2A,2B col 4 ln 21-31 "For example, referring to FIG. 2B, each of the cores 102a-b fetches the next instruction in the core's instruction stream (step 252), executes the instruction (step 254), and transmits any resulting data and/or control signals to the lockstep logic 106 (step 256). Referring to FIG. 2A, when the lockstep logic 106 receives such data/control signals on lines 114a-b (step 206), the lockstep logic 106 compares such outputs to each other (step 208). If the outputs of both cores 102a-b are the same (step 210), lockstep logic 106 provides the output of the master core to the crossbar 108 at port 112 (step 212).” fig 5: 508, 516; col 13 ln 9-14 "Assertion of the lockstep enable line 130 when reset line 128 is de-asserted causes the engine 310 to enter a lockstep 10 mode state 516 (arc 514), in which the engine 310 operates in lockstep mode in the manner described above." Safford 

Regarding claim 7, Safford, Matsumura, and Ahmed teaches 
The control system according to claim 6, 
Safford further teaches
wherein each of the two cores of the second microcontroller is operable to compare the result of one of the cores with the result of the other core after each frame during execution of software.  (fig 1:106, fig 2A,2B col 4 ln 21-31 "For example, referring to FIG. 2B, each of the cores 102a-b fetches the next instruction in the core's instruction stream (step 252), executes the instruction (step 254), and transmits any resulting data and/or control signals to the lockstep logic 106 (step 256). Referring to FIG. 2A, when the lockstep logic 106 receives such data/control signals on lines 114a-b (step 206), the lockstep logic 106 compares such outputs to each other (step 208). If the outputs of both cores 102a-b are the same (step 210), lockstep logic 106 provides the output of the master core to the crossbar 108 at port 112 (step 212).”)

Regarding claim 8, Safford, Matsumura, and Ahmed teaches 
The control system according to claim 1, 
Matsumura further teaches,
wherein the cores of the second microcontroller are operable to execute vehicle safety-related software. (fig1; par 4 "For a vehicle to travel safely, it is required to cooperate a 

Regarding claim 9, Safford, Matsumura, and Ahmed teaches 
The control system according to claim 1, 
Safford further teaches
wherein the first and second processor(col 15 ln 55-57 "Although the lockstep logic 106 and crossbar 108 in FIG. 1A are on the same chip as the cores 102a-b, this is not a requirement of the present invention.") are configured to operate synchronously. (fig 5: 508, 516; col 13 ln 9-14 "Assertion of the lockstep enable line 130 when reset line 128 is de-asserted causes the engine 310 to enter a lockstep 10 mode state 516 (arc 514), in which the engine 310 operates in lockstep mode in the manner described above." Safford teaches a microcontroller which can switch from non-lockstep to lockstep modes, which is equivalent to applicant's synchronously running cores.)
However, Safford does not specifically teach that the first microcontroller is on a separate chip from the second microcontroller. Safford only mentions that being on the same chip is not a requirement. 
On the other hand, Matsumura teaches
wherein the first(fig 1:4; par 26 "The microcomputer 4 is formed of a lockstep-type CPU, an I/0 circuit, a ROM, a RAM and the like.") and second microcontrollers(fig 1:10,20,30; par 27 "The first to the third ECU modules 10, 20 and 30 are mounted on the mother unit 2. The first ECU module 10 is provided for controlling an engine.") are configured to operate.  
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Safford to incorporate the separation of the lockstep logic into a separate microcontroller of Matsumura.

Regarding claim 10, Safford, Matsumura, and Ahmed teaches 
The control system of claim 5,
Matsumura further teaches,
 wherein the first microcontroller is configured to monitor the second microcontroller cyclically with a predetermined cycle time. (fig 4; par 38 "The microcomputer 4 is configured to execute ECU module diagnosis control processing shown in FIG. 4. This processing is executed periodically at a predetermined interval. This processing is provided to check whether the first ECU module 10 for performing the engine control is operating normally and cause another ECU module to execute backup control processing described later upon determination that the first ECU module 10 is not operating normally. ")

Regarding claim 12, Safford, Matsumura, and Ahmed teaches 
The control system according to claim 1, 
Matsumura further teaches
wherein the first microcontroller is configured to act as a watchdog timer for the second microcontroller. (fig 1:4, fig 4:S2; par 38 "The microcomputer 4 is configured to execute ECU module diagnosis control processing shown in FIG. 4. This processing is provided to check whether the first ECU module 10 for performing the engine control is operating normally and cause another ECU module to execute backup control processing described later upon determination that the first ECU module 10 is not operating normally. ") 

Regarding claim 13, Safford, Matsumura, and Ahmed teaches 
The control system according to claim 12, 
Matsumura further teaches
wherein the lockstep core of the first microcontroller is operable to execute a complex software watchdog application. (fig 1:4, fig 4:S2; par 38 "The microcomputer 4 is configured to execute ECU module diagnosis control processing shown in FIG. 4. This processing is provided to check whether the first ECU module 10 for performing the engine control is operating normally and cause another ECU module to execute backup control processing described later upon determination that the first ECU module 10 is not operating normally. ") 

Regarding claim 14, Safford, Matsumura, and Ahmed teaches 
The control system according to claim 13, 
Matsumura further teaches
wherein the software watchdog application includes a heartbeat monitoring unit, a program flow checking unit, and a task state indication unit. (fig 1:4, fig 4:S2; par 38 "The 

Regarding claim 15, Safford, Matsumura, and Ahmed teaches 
The control system of claim 1, 
Matsumura further teaches
wherein the control system is provided as an integrated electronic control unit.  (fig 1:2; par 26 “The mother unit 2 is formed of a printed-circuit board 3 as well as a microcomputer 4 and other electronic parts mounted on the printed-circuit board 3. The microcomputer 4 is formed of a lockstep-type CPU, an I/0 circuit, a ROM, a RAM and the like. The microcomputer 4 thus forms a mother ECU module, which is comparable to each of the ECU modules 10 ad 20. ")

Regarding claim 16, Safford, Matsumura, and Ahmed teaches 
The control system of claim 1, 
Matsumura further teaches
wherein the first microcontroller is configured to monitor the second microcontroller cyclically with a predetermined cycle time. (fig 4; par 38 "The microcomputer 4 is configured to execute ECU module diagnosis control processing shown in FIG. 4. This processing is executed 

Regarding claim 17, Safford, Matsumura, and Ahmed teaches 
The control system according to claim 16, 
Safford further teaches
wherein both of the two cores of the second microcontroller are operable to execute the same software operation in synchronism to obtain respective results, and each of the two cores is operable to compare a result of one of the cores with the result of the other core to thereby derive the comparison data. (fig 1:106, fig 2A,2B col 4 ln 21-31 "For example, referring to FIG. 2B, each of the cores 102a-b fetches the next instruction in the core's instruction stream (step 252), executes the instruction (step 254), and transmits any resulting data and/or control signals to the lockstep logic 106 (step 256). Referring to FIG. 2A, when the lockstep logic 106 receives such data/control signals on lines 114a-b (step 206), the lockstep logic 106 compares such outputs to each other (step 208). If the outputs of both cores 102a-b are the same (step 210), lockstep logic 106 provides the output of the master core to the crossbar 108 at port 112 (step 212).”)  

Regarding claim 18, Safford, Matsumura, and Ahmed teaches 
The control system according to claim 17, 

wherein each of the two cores of the second microcontroller is operable to compare the result of one of the result with the result of the other core after each frame during execution of software.  (fig 1:106, fig 2A,2B col 4 ln 21-31 "For example, referring to FIG. 2B, each of the cores 102a-b fetches the next instruction in the core's instruction stream (step 252), executes the instruction (step 254), and transmits any resulting data and/or control signals to the lockstep logic 106 (step 256). Referring to FIG. 2A, when the lockstep logic 106 receives such data/control signals on lines 114a-b (step 206), the lockstep logic 106 compares such outputs to each other (step 208). If the outputs of both cores 102a-b are the same (step 210), lockstep logic 106 provides the output of the master core to the crossbar 108 at port 112 (step 212).”)

Regarding claim 19, Safford, Matsumura, and Ahmed teaches 
The control system according to claim 3, wherein: 
Safford further teaches
the first processor (col 15 ln 55-57 "Although the lockstep logic 106 and crossbar 108 in FIG. 1A are on the same chip as the cores 102a-b, this is not a requirement of the present invention.") is configured to determine from the comparison data whether either of the second microcontroller cores is disturbed or faulty; (fig 1:106, fig 2A col 4 ln 21-31 “Referring to FIG. 2A, when the lockstep logic 106 receives such data/control signals on lines 114a-b (step 206), the lockstep logic 106 compares such outputs to each other (step 208).”)
wherein the lockstep core of the first microcontroller is configured to do at least one of the following in response to determining that either of the second microcontroller cores is disturbed or faulty: 
send an error message to a vehicle safety system; 
reset the disturbed or faulty core of the second microcontroller; and 
enter the disturbed or faulty core into a predefined safe state; (fig 2C; col 6 ln 13-33 "Referring to FIG. 2C, a flowchart is shown of a method 280 that is performed by the lockstep logic 106 in response to detection of a lockstep error (FIG. 2A, step 226) … A variety of techniques for attempting to recover from such an error, however, are well-known to those of ordinary skill in the art, such as attempting to return to some previous checkpoint and resetting both cores 102a-b and the lockstep logic 106. The lockstep logic 106 may attempt to perform such a recovery (step 282). If the recovery attempt is successful (step 284), the lockstep logic 106 re-enters lockstep mode (FIG. 2A, step 204). If the recovery attempt is unsuccessful, the lockstep logic 106 signals a fatal system error (step 288). Such an error typically requires the entire microprocessor 104 or the entire computer system 100 to be reset. Alternatively, the lockstep logic 106 may simply signal a fatal system error upon entering lockstep error mode, without attempting recovery.") and 
wherein both of the two cores of the second microcontroller are operable to execute the same software operation in synchronism to obtain respective results, and each of the two cores is operable to compare a result of one of the cores with the result of the other core to thereby derive the comparison data.  

On the other hand, Matsumura teaches
the first microcontroller is configured to determine from the comparison data whether either of the second microcontroller cores is disturbed or faulty; (fig 1:4, fig 4:S2; par 38)
wherein the lockstep core of the first microcontroller is configured to do at least one of the following in response to determining that either of the second microcontroller cores is disturbed or faulty: 
send an error message to a vehicle safety system; 
reset the disturbed or faulty core of the second microcontroller; and 
enter the disturbed or faulty core into a predefined safe state;(fig 1:4, fig 4:S2; par 38 "The microcomputer 4 is configured to execute ECU module diagnosis control processing shown in FIG. 4. This processing is provided to check whether the first ECU module 10 for performing the engine control is operating normally and cause another ECU module to execute backup control processing described later upon determination that the first ECU module 10 is not operating normally.") and 
wherein both of the two cores of the second microcontroller are operable to execute the same software operation as a backup failover option. (fig 4:S7; par 42 “The backup control program imported at step 4 is transmitted (step 7) to the second module 20 and the arithmetic operation processing of the CPU 12a is stopped (step 10), thus ending this processing.”)


Regarding claim 20, Safford, Matsumura, and Ahmed teaches 
The control system according to claim 19, 
Safford further teaches,
wherein each of the two cores of the second microcontroller is operable to compare the result with one of the cores with the result of the other core after each frame during execution of software. (fig 1:106, fig 2A,2B col 4 ln 21-31 "For example, referring to FIG. 2B, each of the cores 102a-b fetches the next instruction in the core's instruction stream (step 252), executes the instruction (step 254), and transmits any resulting data and/or control signals to the lockstep logic 106 (step 256). Referring to FIG. 2A, when the lockstep logic 106 receives such data/control signals on lines 114a-b (step 206), the lockstep logic 106 compares such outputs to each other (step 208). If the outputs of both cores 102a-b are the same (step 210), lockstep logic 106 provides the output of the master core to the crossbar 108 at port 112 (step 212).”)

Regarding claim 21, Safford, Matsumura, and Ahmed teaches 
The control system of claim 1, 
Ahmed further teaches,
wherein the Serial Peripheral Interface bus includes a quad SPI connection having four channels.(col 9 ln 47-60 “The I/O sub-system 450 may include one or more flash memory interfaces 460 illustrated as 460A and 460B. For example, one or more of flash memory interfaces 460 can be implemented as a Quad-Serial Peripheral Interface (QSPI) configured for 4-bit communication. …. It should be appreciated that the particular interfaces described are provided for purposes of illustration and not limitation. Other interfaces having different bit widths can be used.” A Quad-Serial Peripheral Interface by definition has four channels.)

Response to Arguments
Applicant’s arguments, see remarks, filed 07/06/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 as being unpatentable over Safford et. al.(US 7290169 B2) in view of Matsumura et. al.(US 20120265405 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Safford et. al.(US 7290169 B2) in view of Matsumura et. al.(US 20120265405 A1) and Ahmed et. al. (US 9495239 B1).

Applicant's arguments filed 07/06/2021 have been fully considered but they are not persuasive. 
With respect to the independent claims, the applicant has further argued that the combination of Safford, Matsumura, and Ahmed does not teach “a first microcontroller having a lockstep architecture with a lockstep core and a first Serial Peripheral Interface transceiver; a second microcontroller having at least two processing cores and a second Serial Peripheral Interface transceiver in communication with the first Serial Peripheral Interface transceiver by a Serial Peripheral Interface bus; and … wherein the lockstep core of the first microcontroller is configured to receive, from the second microcontroller, data representing direct outputs of the second microcontroller cores, and wherein the data representing the direct outputs of the second microcontroller cores is transmitted from the second microcontroller to the first microcontroller via the Serial Peripheral Interface bus.” Explaining that while Ahmed discloses a Serial Peripheral Interface in general, the specifics are not disclosed or suggested. The examiner respectfully disagrees. Both Safford and Matsumura teach communication channels to communicate direct outputs between the first and second microcontroller cores(in the cited Safford col 6 ln 36-41 and Matsumura par 31), and Ahmed teaches a common way to implement this communication channel, in the cited Col 9 ln 40-43 “The programmable IC may include an input/output (I/O) sub-system 450 for communication of data with external circuits.” col 10 ln 11-13 “One or more of interfaces 466 can be implemented in the form of a Serial Peripheral Interface (SPI) bus type of interface.”. The examiner interprets this as “a first microcontroller having a lockstep architecture with a lockstep core and a first Serial Peripheral Interface transceiver; a second microcontroller having at least two processing cores and a second Serial Peripheral Interface transceiver in communication with the first Serial Peripheral Interface transceiver by a Serial Peripheral Interface bus; and … wherein the lockstep core of the first microcontroller is configured to receive, from the second microcontroller, data representing direct outputs of the second microcontroller cores, and wherein the data representing the direct outputs of the second microcontroller cores is transmitted from the second microcontroller to the first microcontroller via the Serial Peripheral Interface bus.”. 

Allowable Subject Matter

Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not teach or fairly suggest: wherein the cycle time is shorter than the time required to transition the first or each second microcontroller core to its respective safe state.; outlined in claim 11. Prior art references, including Matsumura teach a predetermined cycle time, but they do not teach or fairly suggest that the cycle time is shorter than the time required to transition the first or each second microcontroller core to its respective safe state.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170361852 A1 – Topp – has a similar structure with a similar function, lockstep monitor of two other microcontrollers for the purposes of vehicle safety. Earliest priority date is June 20, 2016, which is after the priority date of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113